DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control circuit configured to determine a voltage standing wave ratio at the voltage output and the control circuit configured to cause an adjustment to the ET target voltage if the VSWR at the voltage output is different from a nominal VSWR recited in claim 1 and must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Exactly same as the previous office action.

Response to Arguments
Applicant's arguments filed 6/14/22 have been fully considered but they are not persuasive. Applicant argues that the internal structure of an FPGA is well known to persons skilled in embedded circuit/system like the ET power amplifier apparatus in claim 1. Applicant further argues that for example, according to a definition on Wikipedia an FPGA is an integrated circuit that  contains -------as performed in computer software. Given that FPGA is well known, applicant respectively declines to amend drawings to show the internal structures of the control circuit. Examiner absolutely disagrees with these statements. First of all, if the claim 1 does not recite the functional limitations of the control circuit, then the drawings do not require to show the internal structures of the control circuit. However, the claim 1 limitations clearly recite the functional limitations of the control circuit. Second, what makes the control circuit performs the following functions (determine a voltage standing wave ratio at the voltage output and causes an adjustment to the ET target voltage if the VSWR at the voltage output is different from a nominal VSWR), the answer is that the internal structures of the control circuit. Third, according to MPEP, every claim feature must be shown. Let me repeat my self one more time: Every claim feature must (must means, it is required to show or it is mandated to show) be shown in the drawings. It (MPEP) doesn’t say every claim feature may be shown in the drawings or it (MPEP) doesn’t say the drawings do not require to show if the claim features are well known in the art. Applicant further argues that the description of the application clearly describes how the control circuit configured to determine a voltage standing wave ratio at the voltage output and causes an adjustment to the ET target voltage if the VSWR at the voltage output is different from a nominal VSWR. Again, examiner absolutely disagrees with this statement. The specification does not explain how the control circuit determine a voltage standing wave ratio at the voltage output and causes an adjustment to the ET target voltage if the VSWR at the voltage output is different from a nominal VSWR. All specification said was that the control circuit determine a voltage standing wave ratio at the voltage output and causes an adjustment to the ET target voltage if the VSWR at the voltage output is different from a nominal VSWR. It (specification) does not explain how the control circuit determine a voltage standing wave ratio at the voltage output and causes an adjustment to the ET target voltage if the VSWR at the voltage output is different from a nominal VSWR. If you have a drawing problem, you ended up having the specification problem (112 1st paragraph). Applicant has to show the internal structures of the control circuit and explain how the internal structures of the control circuit determines a voltage standing wave ratio at the voltage output and causes an adjustment to the ET target voltage if the VSWR at the voltage output is different from a nominal VSWR. Please explain how and how how how the control circuit determines a voltage standing wave ratio at the voltage output and causes an adjustment to the ET target voltage if the VSWR at the voltage output is different from a nominal VSWR. You (applicant) cannot just say the control circuit determines this and that. Explain how the control circuit performs the such functions (determines a voltage standing wave ratio at the voltage output and causes an adjustment to the ET target voltage if the VSWR at the voltage output is different from a nominal VSWR). How? How? How? How? How?
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843